Case 1:20-cv-00484-LO-TCB Document 240 Filed 11/20/20 Page 1 of 1 PagelD# 9116

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

)

AMAZON.COM, INC., ef al., )
)

Plaintiffs, )

)

V. ) Civil Action No. 1:20-cv-484 (LO/TCB)

)

WDC HOLDINGS LLC )
dba NORTHSTAR COMMERCIAL )
PARTNERS, ef al., )
)

Defendants. )

)

ORDER

FOR REASONS stated from the bench, and in accord with specific rulings and
instructions thereto, it is hereby

ORDERED that Defendants’ Motion and Memorandum of Law to Require Plaintiffs to
File and Serve a Partially Unredacted Copy of Exhibit 2 to the Second Amended Complaint and
to Expedite Briefing (Dkt. 205) is DENIED.

ENTERED this 20th day of November, 2020.

= /s/
pix Theresa Carrol] Buchanan
YU wilted States Magistrate J udge

THERESA CARROLL BUCHANAN
UNITED STATES MAGISTRATE JUDGE

 

Alexandria, Virginia
